
	

114 SRES 173 ATS: Condemning atrocities committed by Bashar al-Assad of Syria and his regime, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 173
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Mr. Reid (for himself, Mr. McConnell, Mr. Cardin, Mr. Menendez, and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning atrocities committed by Bashar al-Assad of Syria and his regime, and for other purposes.
	
	
 Whereas Bashar al-Assad, through his actions and decisions, has lost his legitimacy as a leader of the Syrian people;
 Whereas forces loyal to the Assad regime have committed war crimes and crimes against humanity, including starvation, systematic murder, torture, rape and sexual violence, enforced disappearance, and used weapons of mass destruction including chemical weapons;
 Whereas the actions of the Assad regime have egregiously violated international laws of war and shocked the global conscience;
 Whereas the United Nations has documented the Assad regime’s campaign to defeat opposition forces by starving rebels and civilians through calculated efforts to cut off food supplies in opposition-controlled areas such as eastern Aleppo and Homs;
 Whereas there is evidence that the Assad regime conducted systematic torture and killing of people who were detained by regime forces;
 Whereas rape and sexual violence against civilians by regime forces has been cited as a primary reason families flee Syria;
 Whereas it has been reported that more than 11,000 people have disappeared after being taken into custody by forces loyal to the Assad regime;
 Whereas the Assad regime continues to use helicopters to indiscriminately drop barrel bombs, even after the United Nations Security Council unanimously passed Resolution 2139 on February 22, 2014, that [d]emands that all parties immediately cease all attacks against civilians, as well as the indiscriminate employment of weapons in populated areas, including shelling and aerial bombardment, such as the use of barrel bombs …;
 Whereas Syria once possessed one of the most advanced chemical weapons programs in the Middle East; Whereas there were multiple documented cases of chemical attacks committed by the Assad regime, including the deployment of sarin gas in Aleppo in March and April 2013, as well as the devastating sarin and conventional attack committed near Damascus in August 2013 that killed more than 1,400 innocent civilians, including 426 children;
 Whereas sarin is banned under the Convention on the Prohibition of the Development, Production, Stockpiling, and Use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention);
 Whereas, in September 2013, the Assad regime agreed to eliminate its chemical weapons stockpile by handing over all of its chemical weapons to international control, providing inspectors immediate and unfettered access to all suspected sites, and allowing international forces to destroy the entire stockpile and production facilities;
 Whereas the September 2013 agreement mandated that Syria accede to the Chemical Weapons Convention; Whereas, after Syria's accession to the Chemical Weapons Convention, there continue to be numerous documented reports that the Assad regime has repeatedly attacked civilians, including women and children, and armed opposition groups with chlorine gas, a substance that is banned for use as a weapon under the Chemical Weapons Convention;
 Whereas, on March 6, 2015, the United Nations Security Council passed Resolution 2209 by a vote of 14 in favor, zero against, and 1 abstention condemning in the strongest terms the use of chlorine as a weapon in Syria and vowing that any future use would result in the imposition of Chapter VII measures;
 Whereas, on March 6, 2015, the United States Permanent Representative to the United Nations Samantha Power stated, Despite having acceded to the Chemical Weapons Convention, the Assad regime has again demonstrated its brutality by turning to chlorine as another barbaric weapon in its arsenal against the Syrian people. … Let’s ask ourselves who has helicopters in Syria? Certainly not the opposition. Only the Assad regime does and we have seen them use their helicopters in countless other attacks on innocent Syrians using barrel bombs.;
 Whereas it is clear that Bashar al-Assad has repeatedly lied to the international community about using chemical weapons, deploying barrel bombs, and targeting civilians, demonstrating again and again that he cannot be trusted;
 Whereas internationally recognized tribunals have been used in the past to hold leaders accountable for war crimes;
 Whereas the conflict in Syria has resulted in the loss of countless innocent lives, has displaced millions of people, and has destabilized the Middle East; and
 Whereas the organization known as the Islamic State, the al Qaeda-affiliated Jabhat Al Nusra, and other armed opposition groups have also carried out atrocities in Syria: Now, therefore, be it
		
	
 1.Sense of the SenateThe Senate— (1)condemns the actions of Bashar al-Assad and his regime for committing brutal acts of violence against the Syrian people, for committing systematic murder, torture, rape and enforced disappearance against the Syrian people, and for using weapons of mass destruction including chemical weapons against the Syrian people;
 (2)condemns the loss of innocent civilian life during the course of the civil war in Syria; (3)supports the diplomatic efforts of the international coalition to drive Bashar al-Assad from office and preserve the institutions of government required to restore stability to Syria; and
 (4)objects to any role for Bashar al-Assad in any final settlement to the civil war. 2.Rule of constructionNothing in this resolution shall be construed as an authorization for the use of military force.
